Citation Nr: 0413003	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  92-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for claimed joint 
problems.  

2.  Entitlement to service connection for claimed 
osteoarthritis, both hands.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected psoriasis.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected lumbosacral paraspinous 
strain.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected sinusitis with 
headaches.  

6.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected arteriosclerotic heart 
disease.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected degenerative disc 
disease of the cervical spine.  

8.  Entitlement to an original compensable evaluation for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1988 to March 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1991 RO decision that denied service 
connection for osteoarthritis in both hands, joint problems, 
and residuals of a right eye injury.  

That decision also granted noncompensable ratings for 
psoriasis, lumbosacral paraspinous strain, sinusitis with 
headaches, and bilateral hearing loss.  The RO granted an 
original 30 percent evaluation for arteriosclerotic heart 
disease and a 10 percent rating for degenerative disc disease 
of the cervical spine.  

In September 1991, the veteran immediately appealed the 
initial ratings for lumbosacral sprain, psoriasis, hearing 
loss, and heart disease.  He also expressed disagreement with 
the RO's denial of service connection for osteoarthritis, 
joint problems, and right eye injury.  

The Board remanded the case for additional development of the 
record in November 1992 and May 1997.  

In a May 1997 decision, the Board denied the veteran's claim 
for service connection for residuals of a right eye injury.  
As the veteran did not appeal or request reconsideration of 
the Board's May 1997 decision, that decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1100 (2003).  

In a January 2004 VA Form 646 statement, the veteran appeared 
to be reopening his claim for service connection for 
residuals of right eye injury.  This issue is referred back 
to the RO for the appropriate action.  

In February 1998, the veteran's claims file was permanently 
transferred from the RO in Washington, DC to the one in 
Phoenix, Arizona.  

The claims of service connection for joint problems and 
increased ratings for the service-connected spine and skin 
disorders, sinusitis and heart disease are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  

The Board notes that, in a letter dated in December 2002, the 
veteran submitted evidence of removal of a papillary 
transitional cell carcinoma of the bladder.  

He indicated that he underwent two VA colonoscopies and 
requested assistance in finalizing his claim.  The RO has not 
adjudicated this issue; thus, it is referred back to the RO 
for appropriate action.  




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  The veteran's hand disability is shown as likely as not 
to be manifested by osteoarthritis that had its clinical 
onset during his military service.  

3.  The veteran is shown to have level I hearing in each ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for service-connected bilateral hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. § 4.85 including Diagnostic Code 6100 (1998 and 2002).

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by osteoarthritis in the hands is due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).  

In a letter dated in December 2002, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In its February 2000 statement of the case and the May 2002 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for both claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
claimed disabilities.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  In sum, the facts 
relevant to the veteran's claims have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  The Board will proceed to decide the veteran's 
claims on the merits.  


Entitlement to an original compensable rating for bilateral 
hearing loss

The veteran failed to report for a scheduled VA examination 
in May 2003.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b). 

In this case, the underlying contention in the present appeal 
involves a claim for a higher rating.  It would therefore 
appear that 38 C.F.R. § 3.655 would allow for a denial 
strictly on the basis that the veteran failed to appear for a 
necessary examination.  

However, after noting that the present appeal arises from the 
initial assignment of a disability rating after a grant of 
service connection, the Board believes that the pertinent 
regulation may also be read as calling for a decision based 
on the record.  

As the proper course in such a case is not entirely clear, 
the Board believes that a review of the merits of the claim 
would potentially be of more benefit to the veteran.  
Accordingly, the Board will proceed to consider the appeal on 
the merits based on the existing record.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 3-2000 (April 
10, 2000).  

Thus, the Board is required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
bilateral hearing loss is warranted.  

However, given the audiometric findings in the veteran's 
case, his service-connected bilateral hearing loss is rated 
by the same method under both the old and new regulations. 
See 38 C.F.R. § 4.85 (1999 and 2002), § 4.86 (2002).  

The Board points out that the new criteria may not be applied 
for the period prior to the revision.  See VAOPGCPREC 3-2000 
(April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 
2002), the effective date of any increase assigned under the 
amended version of the rating schedule can be no earlier than 
the effective date of the regulation.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran is currently in receipt of a noncompensable 
evaluation for bilateral hearing loss.  He has contended that 
his hearing loss warrants a higher disability rating.  

VA issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  A review of the changes 
made to the criteria at 38 C.F.R. § 4.85, and specifically 
Tables VI, VIA, and VII, reveals that the revisions failed to 
make any changes to the numeric designations assigned certain 
levels of puretone threshold or speech discrimination.  Thus, 
there is no change in the mechanical application of the 
appropriate charts to the noted auditory acuity.  

However, there were substantive changes made to regulations 
at 38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  A review of both the old and new criteria 
indicates that this regulation is not applicable to the 
veteran's claim.  

The criteria at 38 C.F.R. § 4.86 effective prior to June 10, 
1999, merely discussed the use of hearing aids in conducting 
audiometric examinations and evidence used in the award of 
service connection for hearing loss.  

The regulations at 38 C.F.R. § 4.86, effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  
However, a review of the audiometric examinations of record 
does not indicate the scores required under the new 
regulations at 38 C.F.R. § 4.86.  

In May 2002, the veteran underwent a VA audio examination.  
The examiner noted a review of the veteran's claims file.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
30
55
55
55
LEFT
15
30
55
65
60

The average pure tone threshold in the right ear was 49 and 
53 in the left.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
in the left ear.  The examiner's diagnosis was that of mild 
to moderate sensorineural hearing loss above 500 Hertz, 
bilaterally.  

The veteran underwent an annual physical examination in 
October 1999.  On the authorized audiological evaluation in 
October 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
0
25
LEFT
0
10
25
35
40

There was no speech recognition ability reported in this 
examination.  The veteran reported the use of bilateral 
hearing aids and earmuffs as noise protection.  

The veteran underwent a VA audiogram in March 1995.  The 
examiner noted bilateral high frequency, sensorineural 
hearing loss.  Moderate in the right ear and moderate to 
moderately severe in the left.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
50
45
LEFT
20
25
60
55
55

The average pure tone threshold was 36 in the right ear and 
49 in the left ear.  No speech recognition data was provided 
in this examination.  

In May 1991, the veteran underwent a VA audio examination.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
-
25
20
45
50
LEFT
-
25
50
55
50

The average pure tone threshold in the right ear was 35 and 
45 in the left.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
in the left ear.  

Applying the results of the veteran's hearing examinations of 
record to the rating schedule, shows that he has not had more 
than Level I hearing loss in either ear.  38 C.F.R. § 4.85, 
Table VI.  Level I hearing loss in both ears is evaluated as 
noncompensable.  38 C.F.R. § 4.85, Table VII.  

Also, the veteran does not have any of the exceptional 
patterns of hearing loss.  Therefore, a compensable rating is 
not available under the provisions of 38 C.F.R. § 4.86.

For these reasons, the Board finds that a compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under either the old or the new provision of the 
rating schedule.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the award of 
compensable ratings, that doctrine is not applicable.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2002).

The Board is mindful that the veteran does have defective 
hearing, bilaterally. However, the regulations do not provide 
for a compensable rating for the currently demonstrated level 
of the bilateral hearing loss.  As the Board is bound by the 
regulations, a compensable rating for the service-connected 
bilateral hearing loss must be denied.  


Entitlement to service connection for osteoarthritis in both 
hands

Based on a review of the veteran's service medical records, 
there is no in-service complaint, treatment, or diagnosis of 
osteoarthritis in the hands.  In February 1990, outpatient 
treatment records reflect pain with rotation or extension of 
the left hand and wrist associated with complaints of left 
arm and elbow pain.  The veteran was noted to be right-
handed.  

In his retirement examination, the veteran checked "YES" to 
"swollen or painful joints," "arthritis, rheumatitis, or 
bursitis," and "bone, joint or other deformity."  

The examiner noted, "bothered with joints in hands and knees 
swelling and becoming painful this year.  Occasionally 
treated with Motrin with fair results."  

In a May 1991 VA examination, the veteran complaints of 
bilateral thumb aching.  The examiner noted some thickening 
of the synovial lining of the small joints in the hands 
bilaterally that was "not very marked."  X-ray studies of 
the bilateral hands were normal with no bone or joint 
abnormality demonstrated.  The examiner's opined "possible 
osteo-arthritis, both hands."  

VA outpatient medical records dated in January 1995 and 
November 1994 reflect the veteran's complaint of multiple 
joint pain in both hands, both ankles, elbows, shoulders and 
neck.  The examiner observed some stiffness in the proximal 
and distal interphalangeal joints.  

X-ray studies taken in November 1994 showed mild spur 
formation in the right little finger, but did not show any 
other degenerative changes in the bilateral hands.  The 
veteran reported pain in both hands since 1989.  The 
examiner's assessment was that of mild early degenerative 
arthritis in both hands.  

In this case, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases manifest themselves to a compensable degree within 
one year after separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, there is evidence of mild early degenerative 
joint disease in the right little finger.  Also, the May 1991 
VA examiner opined "possible osteoarthritis, both hands."  

Given the nature of the complaints and findings in service 
and shortly thereafter, the Board finds the evidentiary 
record in this case to be in relative equipoise in showing 
that the veteran as likely as not has current disability 
manifested by osteoarthritis of the hands that had its 
clinical onset in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a disability manifested by 
osteoarthritis of the hands is warranted.  



ORDER

A compensable rating for the service-connected bilateral 
hearing loss is denied.  

Service connection for osteoarthritis of both hands is 
granted.  



REMAND

In a prior decision, the Board remanded the veteran's claims 
for further development in May 1997.  The veteran underwent 
VA examinations in October 1999 and May 2003.  

The Board notes that the veteran has claimed entitlement to 
service connection for joint problems.  In the Board's May 
1997 remand, the RO was instructed to request clarification 
of this issue from the veteran.  Several notices of scheduled 
VA examinations and requests for information were returned as 
"undeliverable."  In a report of contact dated in December 
2002, the RO obtained the veteran's new mailing address.  A 
VCAA notice letter was issued that same month, however, the 
RO never requested the necessary clarification of the 
veteran's claim for entitlement to service connection for 
joint problems.  As full compliance with the remand directive 
was not accomplished, this case must again be remanded for 
the necessary information and development.  Stegall v. West, 
11 Vet. App. 268 (1998).

Additionally, the Board notes that the veteran has two 10 
percent ratings for the service-connected cervical and 
lumbosacral spine disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5290, 5295.  The veteran has also been 
awarded a 30 percent disability rating for his service-
connected psoriasis, under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  The veteran has a 30 percent rating for 
arteriosclerotic heart disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  

During the pendency of this appeal, regulatory changes have 
amended the rating criteria for evaluating back disabilities 
in general and have re-classified the Diagnostic Code for the 
previously amended intervertebral disc syndrome criteria.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  This 
amendment was effective September 26, 2003.  Id.  

Similarly, the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49590 (July 31, 2002).  Also, the criteria for 
evaluating cardiovascular disorders were changed effective 
January 12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), overruled in part by Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations for back, 
skin, and cardiovascular disabilities.    

Although the veteran has been provided VA examinations in May 
2003 to evaluate the severity of his service-connected low 
back, cervical spine, and skin disabilities, further 
examination is indicated in order to address the provisions 
of the various rating criteria.

Regarding the veteran's claim for increased rating for heart 
disease, the veteran reported receiving private medical 
treatment from a Dr. B. during his October 1999 VA medical 
examination.  However, there are no records of this treatment 
associated with the veteran's claims file.  VA is required to 
seek all relevant treatment records.  38 U.S.C.A. § 5103A 
(West 2002).  

Also, the VA examiner who conducted the veteran's most recent 
VA examination in May 2003 did not review the veteran's 
claims folder.  Given the presence of outstanding medical 
records and the veteran's contention that his heart condition 
warrants an increased rating, a VA examination is warranted 
to provide a more complete disability picture.  

The veteran's claim for an increased rating for sinusitis 
with headaches also requires further development.  Pursuant 
to the Board's May 1997 remand, the RO was instructed to 
readjudicate the veteran's sinusitis claim for an increased 
rating under the new and amended regulations for respiratory 
disorders.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  

That development was completed in May 2003, however, the VA 
examiner failed to adequately describe the nature or the 
approximate the frequency of the veteran's sinusitis 
episodes.  

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 
3.159(c)(4) (2003).  Also, the veteran reported private 
medical treatment for his psoriasis, however, no such records 
have been associated with the claims folder.  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  The VCAA notice should 
pertain to the veteran's claims for 
higher initial ratings for multiple 
disabilities.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should ask the veteran to 
provide the dates of treatment for a 
heart condition by Dr. B, as well as his 
full name, and address.  The RO should 
also ask the veteran to provide the dates 
of treatment for sinusitis with 
headaches, as well as the full name and 
address of any VA or non-VA healthcare 
provider.  The RO should then obtain all 
records of treatment reported by the 
veteran.  

3.  The RO should take appropriate steps 
to contact the veteran to clarify which 
joints he claims should be service 
connected and the nature of the 
disability alleged to be affecting each. 
When this information is obtained, all 
appropriate development should then be 
conducted.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low 
back and cervical spine disabilities.  
The entire claims file must be made 
available to the physician(s) designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner(s) should describe all symptoms 
of the veteran's low back and cervical 
spine disabilities.  All signs and 
symptoms of the low back and cervical 
spine disabilities should be described in 
detail, such as range of motion in 
degrees, objective evidence of pain, 
neurological signs of disc disease, etc.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  All signs and symptoms 
necessary for rating any spine disorder 
under the old and new rating criteria 
should be reported in detail.  

5.  The veteran should be afforded a VA 
skin diseases examination to determine 
the severity of his service-connected 
psoriasis.  The claims folder must be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating any skin disease under the old and 
new rating criteria should be reported in 
detail.  

6.  The veteran should be afforded a VA 
heart examination to determine the 
current severity of his service-connected 
heart disease disability.  The entire 
claims file must be made available to the 
examiner(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner(s) should 
describe all symptoms of the veteran's 
current atherosclerotic heart disease in 
detail.  The examiner must provide the 
METs level, determined by exercise 
testing, at which symptoms of dyspnea, 
fatigue, angina, dizziness, or syncope 
result.  If exercise testing is medically 
contraindicated, the examiner should 
provide an estimate of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing, or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  

7.  The veteran also should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity of the service-connected 
sinusitis with headaches.  The examiner 
should review the claims folder in 
connection with the evaluation.  All 
indicated testing should be performed.  
The examiner should describe all symptoms 
of the current sinus disability and 
headaches in detail, to include the nature 
and frequency of the related episodes, as 
well as the use of any antibiotic 
treatment.  

8.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the remaining 
claim of service connection for joint 
problems and the claims for increase in 
light of the applicable rating criteria.  
If any benefit on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence, and 
discussion of all pertinent regulations, 
including regulations implementing the 
VCAA the old and the amended rating 
criteria for rating criteria for spine 
disabilities, skin diseases, 
cardiovascular, and respiratory 
disorders.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



